Citation Nr: 1619094	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating for chronic lumbosacral strain with traumatic and degenerative disc disease (DDD) in excess of 20 percent prior to April 8, 2015.

2.  Entitlement to a rating for chronic lumbosacral strain with traumatic and DDD in excess of 40 percent as of April 8, 2015.

3.  Entitlement to a rating for peripheral neuropathy of the right lower extremity in excess of 20 percent.

4.  Entitlement to a rating for peripheral neuropathy of the left lower extremity in excess of 20 percent.

5.  Entitlement to service connection for an impaired immune system, to include as due to herbicide exposure.

6.  Entitlement to service connection for spinal fluid leakage.

7.  Entitlement to service connection for bilateral pes planus.

8.  Entitlement to service connection for Dupuytren's contractures of the hands, to include as secondary to spinal fluid leakage or service-connected chronic lumbosacral strain with traumatic and DDD.

9.  Entitlement to service connection for left acromioclavicular (shoulder) degenerative joint disease (DJD), to include as secondary to spinal fluid leakage or service-connected chronic lumbosacral strain with traumatic and DDD.

10.  Entitlement to service connection for right plantar fasciitis, to include as secondary to bilateral pes planus.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).

12.  Entitlement to a special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1966.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans Appeals (Board) on appeal from April 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as well as a March 2012 rating decision of the RO in Houston, Texas.  During the course of the appeal, the claims file was transferred to the RO in Houston, Texas.

In January 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In February 2014, the Veteran testified at a video conference hearing before the undersigned.  

In February 2015, the Board remanded the case for additional evidentiary development.  The issues of entitlement to service connection for uveitis (claimed as iritis) as secondary to the service-connected chronic lumbosacral strain with traumatic and DDD and for posttraumatic stress disorder (PTSD) were granted in a July 2015 VA rating decision, which represents a full grant of the benefits sought so they are no longer on appeal before the Board.  

In the July 2015 VA rating decision, the RO also assigned the service-connected chronic lumbosacral strain with traumatic and DDD a 40 percent disability rating effective from April 8, 2015.  Since the 20 and 40 percent disability ratings are not the maximum ratings available prior to April 8, 2015 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  The remaining issues remanded by the Board in February 2015 have been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file, to include the February 2014 Board hearing transcript and VA treatment records dated from April 2004 to March 2012.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to a TDIU and SMC based on the need for aid and attendance or at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 8, 2011 to April 7, 2015, the Veteran's service-connected chronic lumbosacral strain with traumatic and DDD was manifested by forward flexion of the thoracolumbar spine to 30 degrees and less.

2.  Prior to August 8, 2011, the Veteran's service-connected chronic lumbosacral strain with traumatic and DDD was not manifested by incapacitating episodes having a total duration of at least 4 weeks or more during the past 12 months, forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis.

3.  Since August 8, 2011, the Veteran's service-connected chronic lumbosacral strain with traumatic and DDD has not been manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months or ankylosis.

4.  From August 8, 2011 to March 6, 2014, the Veteran's service-connected peripheral neuropathy of the right lower extremity was manifested by moderately severe incomplete paralysis, but not severe incomplete paralysis or complete paralysis of the sciatic nerve.

5.  The Veteran's service-connected peripheral neuropathy of the right lower extremity has not been manifested by moderately severe or severe incomplete paralysis nor complete paralysis of the sciatic nerve prior to August 8, 2011 and has not been since March 7, 2014.

6.  From August 8, 2011 to March 6, 2014, the Veteran's service-connected peripheral neuropathy of the left lower extremity was manifested by moderately severe incomplete paralysis, but not severe incomplete paralysis or complete paralysis of the sciatic nerve.

7.  From March 7, 2014 to April 7, 2015, the Veteran's service-connected peripheral neuropathy of the left lower extremity was manifested by severe incomplete paralysis, but not complete paralysis of the sciatic nerve.

8.  The Veteran's service-connected peripheral neuropathy of the left lower extremity has not been manifested by moderately severe or severe incomplete paralysis nor complete paralysis of the sciatic nerve prior to August 8, 2011 and has not been since April 8, 2015.

9.  The Veteran has not been shown to have a current disorder attributable to an impaired immune system at any time since he filed his claim or within close proximity thereto.  

10.  The Veteran has not been shown to have a current disorder attributable to spinal fluid leakage at any time since he filed his claim or within close proximity thereto.  

11.  Bilateral pes planus was noted at the time of the Veteran's examination, acceptance and enrollment for military service, and there was no permanent increase in the severity of such preexisting disorder during service.

12.  A current diagnosis of Dupuytren's contractures of the hands was not demonstrated in or related to an occurrence during active service from July 1963 to September 1966, and such disorder is not proximately due to or the result of the service-connected chronic lumbosacral strain with traumatic and DDD.

13.  A current diagnosis of left acromioclavicular (shoulder) DJD was not demonstrated in or related to an occurrence during active service from July 1963 to September 1966, and such disorder is not proximately due to or the result of the service-connected chronic lumbosacral strain with traumatic and DDD.

14.  The Veteran was engaged in combat with the enemy in active service during the Vietnam Era, and his assertion that the strain of going up and down ladders and trying to keep his balance in heavy seas is consistent with the circumstances of such service; however, a current diagnosis of right plantar fasciitis was not demonstrated in or related to an in-service injury to the right foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating for chronic lumbosacral strain with traumatic and DDD of 40 percent from August 8, 2011 to April 7, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.21, 4.25, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a rating for chronic lumbosacral strain with traumatic and DDD in excess of 20 percent prior to August 8, 2011 and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

3.  The criteria for a rating for peripheral neuropathy of the right lower extremity of 40 percent, but no higher, from August 8, 2011 to March 6, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.21, 4.124, Diagnostic Code 8599-8520 (2015).

4.  The criteria for a rating for peripheral neuropathy of the right lower extremity in excess of 20 percent prior to August 8, 2011 and since March 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.21, 4.124, Diagnostic Code 8599-8520.

5.  The criteria for a rating for peripheral neuropathy of the left lower extremity of 40 percent, but no higher, from August 8, 2011 to March 6, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.20, 4.27, 4.124, Diagnostic Code 8599-8520.

6.  The criteria for a rating for peripheral neuropathy of the left lower extremity of 60 percent, but no higher, from March 7, 2014 to April 7, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.20, 4.27, 4.124, Diagnostic Code 8599-8520.

7.  The criteria for a rating for peripheral neuropathy of the left lower extremity in excess of 20 percent prior to August 8, 2011 and since April 8, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.20, 4.27, 4.124, Diagnostic Code 8599-8520.

8.  The criteria for entitlement to service connection for an impaired immune system, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303 (2015).

9.  The criteria for entitlement to service connection for spinal fluid leakage have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

10.  The criteria for entitlement to service connection for preexisting bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.306.

11.  The criteria for entitlement to service connection for Dupuytren's contractures of the hands, to include as secondary to spinal fluid leakage or service-connected chronic lumbosacral strain with traumatic and DDD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.310.

12.  The criteria for entitlement to service connection for left acromioclavicular (shoulder) DJD, to include as secondary to spinal fluid leakage or service-connected chronic lumbosacral strain with traumatic and DDD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.310.

13.  The criteria for entitlement to service connection for right plantar fasciitis, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 and December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected chronic lumbosacral strain and peripheral neuropathy of the bilateral lower extremities on appeal since he was last examined in April 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

The Veteran was not afforded VA examinations for his claims of service connection for impaired immune system and spinal fluid leakage, but none are required.  As will be discussed below, the Board finds that the evidentiary record does not show competent evidence of current disorders attributable to an impaired immune system or spinal fluid leakage.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  There was also substantial compliance with the February 2015 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the February 2014 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding chronic lumbosacral strain with traumatic and DDD, peripheral neuropathy of the bilateral lower extremities, impaired immune system, spinal fluid leakage, bilateral pes planus, Dupuytren's contractures of the hands, left acromioclavicular (shoulder) DJD, and right plantar fasciitis.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected degenerative arthritis of the shoulders in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a December 2007 VA rating decision, service connection for chronic lumbosacral strain with traumatic and DDD was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 10 percent disability rating effective from July 14, 2004 to November 19, 2007 and a 20 percent disability rating thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.  The Veteran submitted a timely notice of disagreement, but did not file a timely substantive appeal after a November 2008 statement of the case was issued.

In the December 2007 VA rating decision, service connection was also granted for peripheral neuropathy of the right and left lower extremities because secondary to the service-connected chronic lumbosacral strain with traumatic and DDD.  The Veteran was assigned a 20 percent disability rating effective from November 20, 2007 for each disability.  See 38 C.F.R. § 4.124, Diagnostic Code 8599-8520.

On November 3, 2009, the Veteran requested higher ratings for these service-connected disabilities.  As noted above, during the course of this claim on appeal, the RO increased the disability rating for chronic lumbosacral strain with traumatic and DDD to 40 percent effective from April 8, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Chronic Lumbosacral Strain with Traumatic and DDD

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes (Diagnostic Code 5243), a higher rating of 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating, the maximum available, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For VA compensation purposes under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Diagnostic Code 5243, Note (1).  

IVDS is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a higher rating of 40 percent is warranted for forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

A.  Rating in Excess of 20 Percent prior to August 8, 2011

Within one year of the date of claim on November 3, 2009, the relevant evidence of record includes VA treatment records dated in December 2008, July 2009, August 2009, September 2009, July 2009 note the Veteran's assessment of  ankylosing spondylitis as well as a February 2009 VA examination report for the spine.  At the examination, the Veteran demonstrated forward flexion to 50 degrees and limps on the right leg.  Following the examination and review of the claims file, the examiner diagnosed the Veteran with traumatic and DJD of the lumbar spine with back pain and concluded there was moderate ankylosis of the lumbar spine.  

At the December 2010 VA examination for the spine, the Veteran reported pain in the lower lumbar spine predominantly on the left side.  The examiner noted the Veteran has a history of ankylosing spondylitis with changes in the lumbar spine and thoracic spine, to include coughing and sneezing increases pain, stiffness with weather changes, and painful clicking and popping.  Additionally, the Veteran reported flare-ups approximately 2 times per week causing him to seek bedrest and ability to walk one half to one block and stand for 30 to 45 minutes before needing to rest.  Upon clinical evaluation, the Veteran demonstrated a very straight spine upon bending into forward flexion to 70 degrees, increased pain on repetitive motion testing, and no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing. 

Review of the evidentiary record also includes VA treatment records (located in Virtual VA) dated prior to August 8, 2011 show complaints of back pain in April 2011.  In July 2011, the Veteran denied gastrointestinal and neurologic symptoms, to include dyspepsia and speech difficulty, demonstrated reduced flexion, and the treating physician concluded the Veteran's thoracolumbar spine is rigid and there is essentially no rotation between the 2 areas.  Additional VA treatment records show a history of ankylosing spondylitis in March 2010, complaint of back pain due to ankylosing spondylitis in May 2010, and ankylosing spondylitis in November 2010.  

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran's service-connected chronic lumbosacral strain with traumatic and DDD was not manifested by incapacitating episodes for VA compensation purposes, particularly with the absence of physician prescribed bed rest, having a total duration of at least 4 weeks or more during the past 12 months, forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis for VA compensation purposes (as discussed in more detail below) prior to August 8, 2011.  As such, a rating in excess of the currently-assigned 20 percent rating is not warranted at any time prior to August 8, 2011.

The Board has considered a higher rating during this appeal period based on the presence of additional functional loss not contemplated in the 20 percent evaluation based on the provisions of 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca.  As discussed above, the Board finds that the functional equivalent of incapacitating episodes for VA compensation purposes, limited forward flexion to 30 degrees or less, or ankylosis is not shown, even when considering the Veteran's ongoing complaints of pain, clicking, popping, flare-ups, and limitations on walking and standing.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a higher rating for this service-connected disability during the appeal period prior to August 8, 2011. 

B.  40 Percent Rating from August 8, 2011 to April 7, 2015

At an August 8, 2011 VA Disability Benefits Questionnaire (DBQ) examination for back (thoracolumbar spine) conditions, the Veteran demonstrated forward flexion to 30 degrees.  At a March 2014 DBQ examination for back conditions, completed by a private physician, the Veteran demonstrated forward flexion to 15 degrees.  After review of these pertinent examination findings, the Board finds that the Veteran's service-connected chronic lumbosacral strain with traumatic and DDD was manifested by forward flexion of the thoracolumbar spine to 30 degrees and less from August 8, 2011 to April 7, 2015.  As such, a rating of 40 percent is warranted from August 8, 2011 to April 7, 2015 (and thereafter as discussed below).

C.  Rating in Excess of 40 Percent since August 8, 2011

At the August 8, 2011 VA DBQ examination, the Veteran and his wife reiterated complaints of back pain and the Veteran also described his back pain as interfering with his overall function and quality of life.  Following the examination and review of the claims file, VA examiner listed the Veteran's diagnoses as ankylosis spondylitis and DDD as supported by June 2011 diagnostic testing results of the entire spine which showed "findings consistent with given history of ankylosing spondylitis."  The VA examiner noted the Veteran was unable to perform repetitive-use testing due to pain, there was additional limitation in range of motion following repetitive-use testing due to weakened movement, excess fatigability, incoordination, painful movement, atrophy of disuse, and disturbance of locomotion, and findings of localized tenderness and guarding or muscle spasm severe enough to result in abnormal gait.  The examiner also noted the Veteran's IVDS was not manifested by incapacitating episodes over the past 12 months.

At the March 2014 private DBQ examination, the Veteran reported that during a flare up he is bed ridden and has ongoing back pain.  Upon clinical evaluation, the Veteran demonstrated range of motion findings, of which only forward flexion decreased after repetitive-use testing due to weakened movement, painful movement, and interference with sitting, standing and/or weight-bearing.  The private physician noted the Veteran has an abnormal gait and abnormal spinal contour, involvement of bilateral L2/L3/L4 and L4/L5/S2/S3 nerve roots, and IVDS manifested by incapacitating episodes at least 4 weeks but less than 6 weeks over the past 12 months.

At an April 2015 VA DBQ examination for back conditions, the Veteran reported worsening back pain and spasms and undergoing a few weeks of physical therapy since he was last examined, as well as limited mobility, instability, and incoordination while standing and walking due to pain.  He denied any recent hospitalizations or injuries to the back, and reported being unable to move during flare-ups.  Upon clinical evaluation, the Veteran demonstrated range of motion findings, localized tenderness, abnormal gait, involvement of bilateral L4/L5/S2/S3 nerve roots (sciatic nerve), and IVDS not manifested by any incapacitating episodes over the past 12 months.  The examiner also noted the Veteran was unable to perform repetitive-use testing. 

Review of the evidentiary record also includes VA treatment records (located in Virtual VA) dated as of August 8, 2011 to March 2012 show review of gastrointestinal, neurologic, and musculoskeletal systems were negative in November 2011 and February 2012 and mild reduced flexion of the lumbar spine, without measurement in degrees, in November 2011.  VA treatment records dated since August 8, 2011 to March 2015 further show notations of reduced flexion in the lumbar spine, without measurement in degrees, and diagnosis of ankylosing spondylitis in April 2012, May 2012, August 2012, October 2012, November 2012, and January 2013, and noted history of ankylosing spondylitis in September 2012.  

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran's service-connected chronic lumbosacral strain with traumatic and DDD has not been manifested by manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months or ankylosis, both for VA compensation purposes since August 8, 2011.  As such, a rating in excess of the currently-assigned 40 percent rating is not warranted at any time since August 8, 2011.

During this appeal period since August 8, 2011, the Veteran is assigned the highest schedular evaluation available based upon limitation of motion without ankylosis of the thoracolumbar spine.  Since there is no applicable diagnostic code which provides an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine, a higher rating under 38 C.F.R. §§ 4.40 and 4.45 is not in order and cannot be utilized to grant a higher rating during this appeal period.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board acknowledges the notations referring to ankylosis and rigid movement in the Veteran's lumbar spine by VA examiners in February 2009, December 2010, August 2011, and April 2015, the March 2014 private DBQ examiner, and July 2011 VA treatment record (located in Virtual VA).  Nevertheless, review of the record does not show the Veteran's service-connected disability manifested ankylosis for VA compensation purposes to warrant a rating in excess of the currently-assigned 20 and 40 percent disability ratings at any time prior to August 8, 2011 or thereafter, respectively.  VA examination reports during this appeal period show the Veteran exhibited acting range of motion findings of the lumbar spine and any findings of ankylosis did not result in any additional symptomatology to meet ankylosis for VA compensation purposes, to include any neurologic symptoms (not already contemplated by the service-connected peripheral neuropathy of the bilateral lower extremities and uveitis) due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  

Besides the already service-connected peripheral neuropathy of the bilateral lower extremities and uveitis, review of the evidentiary record does not indicate any additional objective neurological abnormalities associated with the service-connected chronic lumbosacral strain with traumatic and DDD.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1).  In fact, the February 2009 VA general medical examination report notes the Veteran has been diagnosed as having erectile dysfunction of five years duration with no mention of etiology or relation to a service-connected disability.  The December 2010 VA examiner documented there were no findings of bowel or bladder changes or urinary or fecal incontinence related to the service-connected spine disability.  At a July 2011 VA treatment session, the Veteran denied urinary and fecal incontinence related to his service-connected spine disability.  Additionally, the August 2011, March 2014, and April 2015 examiners affirmatively marked "no" for any findings of other neurologic abnormalities related to the lumbosacral spine.

Peripheral Neuropathy of the Bilateral Lower Extremities 

In this case, Diagnostic Code 8599 denotes an unlisted condition of disease of the peripheral nerves, and the RO determined that the rating criteria most analogous to the Veteran's service-connected peripheral neuropathy of the right and left lower extremities are encompassed under Diagnostic Codes 8520.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 8520 for the sciatic nerve, a higher rating of 40 percent is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating, the maximum available, is warranted for complete paralysis.  38 C.F.R. § 4.124a.

For VA purposes, the term "incomplete paralysis," with diseases of the peripheral nerves and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

Within one year of the date of claim on November 3, 2009, the relevant evidence of record includes the February 2009 VA examination report for the spine.  At the examination, the Veteran demonstrated an inability to walk on his heels or on his toes, tendon reflexes were 1/4 at the knees absent at the ankles, and diminished sensation to vibratory stimulation of the right foot and to pinprick below both knees.  Following the examination and review of the claims file, the examiner diagnosed the Veteran with bilateral leg radiation and bilateral radiculopathy.

At the December 2010 VA examination for the spine, the Veteran reported radiating pain into the bilateral posterolateral legs, greater on the left than right, and pain into the thighs, lateral calf, and feet.  Upon clinical evaluation, the Veteran demonstrated intact sensation in the left lower extremity and the Veteran could distinguish between sharp and dull sensations in the right lower leg.  

Following the August 8, 2011 VA DBQ examination and review of the claims file, the VA examiner noted findings of muscle atrophy in the Veteran's entire body, but did not provide measurements in centimeters of a normal side and atrophied side, and the Veteran's functional loss and/or impairment from the service-connected chronic lumbosacral strain with traumatic and DDD included atrophy of disuse.  Reflex testing in the knees were normal and in the ankles were hypoactive.  Sensory testing of the right upper thigh was decreased and normal in the left upper thigh, bilateral thigh/knees, lower legs/ankles, and feet/toes.  The VA examiner also marked "no" for any findings of the Veteran having radicular pain.

At the March 7, 2014 private DBQ examination, the physician noted a finding of muscle atrophy in the left leg, with the normal side measured at 48 centimeters and the atrophied side measured at 34 centimeters, a difference of 14 centimeters.  Reflex testing in the knees and ankles were hypoactive.  Sensory testing of the right upper thigh, thigh/knee, and feet/toes were decreased and the right lower legs/ankles was absent; and the left upper thigh, thigh/knee, legs/ankles, and feet/toes were absent.  The examiner noted the Veteran has radicular pain, characterized as moderate in the right lower extremity and severe in the left lower extremity, and additional symptom of "left foot drop [noting the Veteran] does not have full control of left foot when trying to walk."

Following the April 8, 2015 VA DBQ examination for back conditions and review of the claims file, the VA examiner noted there were no findings of muscle atrophy.  Reflex testing results in the knees were normal in the ankles were hypoactive.  Sensory testing results in the bilateral thigh/knees were normal and in the bilateral upper anterior thigs, lower legs/ankles, and feet/toes were decreased.  In addition, signs of radicular pain were mild and moderate in the lower extremities.

A separate April 2015 VA DBQ examination for peripheral nerves conditions also documented review of the sciatic nerve revealed moderate incomplete paralysis of the right lower extremity and mild incomplete paralysis of the left lower extremity.  Reflex testing results were normal in the knees and hypoactive in the ankles, and sensory testing results were decreased in the bilateral lower extremities.

Review of the evidentiary record also includes VA treatment records that show complaints of pain in the legs and prescribed medication for neuropathy in April 2011(found in Virtual VA) and the Veteran denied limb weakness and numbness in July 2011 (found in Virtual VA).

A.  Right Lower Extremity

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran's service-connected peripheral neuropathy of the right lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve, but not severe incomplete paralysis or complete paralysis of the sciatic nerve, from August 8, 2011 to March 6, 2014.  Particularly, the August 8, 2011 VA DBQ examination report documented a finding of muscle atrophy in the right lower extremity, but did not indicate to a level warranted marked muscular atrophy.  As such, a rating of 40 percent, but no higher, is warranted from August 8, 2011 to March 6, 2014.

Next, after review of the pertinent evidence of record, as discussed above, the Board finds that this service-connected disability was not manifested by moderately severe or severe incomplete paralysis nor complete paralysis of the sciatic nerve prior to August 8, 2011 and has not been since March 7, 2014.  Particularly, the February 2009, December 2010, March 2014, and April 2015 examination reports did not show manifestations of muscular atrophy or any other worsening symptomatology to warrant a higher rating.  As such, a rating in excess of the currently-assigned 20 percent rating is not warranted prior to August 8, 2011 and since March 7, 2014.

B.  Left Lower Extremity

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran's service-connected peripheral neuropathy of the left lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve, but not severe incomplete paralysis or complete paralysis of the sciatic nerve, from August 8, 2011 to March 6, 2014.  Particularly, the August 8, 2011 VA examination report documented a finding of muscle atrophy in the left lower extremity, but did not indicate to a level of marked muscular atrophy.  As such, a rating of 40 percent, but no higher, is warranted from August 8, 2011 to March 6, 2014.

Next, after review of the pertinent evidence of record, as discussed above, the Board finds that this service-connected disability was manifested by severe incomplete paralysis, but not complete paralysis of the sciatic nerve, from March 7, 2014 to April 7, 2015.  Particularly, the March 7, 2014 private DBQ examination report documented muscle atrophy in the left lower extremity with a14 centimeter difference, which the Board finds is closely analogous to marked muscular atrophy.  On the other hand, the evidentiary record did not show, nor did the Veteran assert, complete loss of use of the left lower extremity.  In fact, the private examiner's notation that the Veteran does have full control of the left foot seems to suggest that the Veteran has some degree of control, hence no complete paralysis.  As such, a rating of 60 percent, but no higher, is warranted from March 7, 2014 to April 7, 2015.

Lastly, after review of the pertinent evidence of record, as discussed above, the Board finds that this service-connected disability was not manifested by moderately severe or severe incomplete paralysis nor complete paralysis of the sciatic nerve prior to August 8, 2011 and has not been since April 8, 2015.  Particularly, the February 2009, December 2010, and April 2015 VA examination reports did not show manifestations of muscular atrophy or any other worsening symptomatology to warrant a higher rating.  The Board also notes that there are no evidentiary records, nor does the Veteran suggest that any exist, during the appeal period since April 8, 2015.  As such, a rating in excess of the currently-assigned 20 percent rating is not warranted prior to August 8, 2011 and since April 8, 2015.

Additional Considerations

The Board has considered the Veteran's and his wife's reported history of symptomatology related to the service-connected disabilities pursuant to seeking VA compensation benefits in statements and at the January 2011 DRO hearing and February 2014 Board hearing, and at VA treatment sessions and examinations.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, they are not competent to identify the specific levels of musculoskeletal and neurological impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's and his wife's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluations for the appeal periods with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for the chronic lumbosacral strain with traumatic and DDD for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 and 5243.  Throughout the course of the appeal, the Veteran's medical history includes limitation of motion, pain, clicking, popping, flare-ups, functional impairment, localized tenderness, guarding or muscle spasm severe enough to result in an abnormal gait, self-induced bed rest, weakened movement, painful motion, involvement of nerve roots, instability, and incoordination.

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluations for the appeal periods with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for peripheral neuropathy of the bilateral lower extremities for which service connection is in effect.  See 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520.  Throughout the course of the appeal, the Veteran's medical history includes radiating pain, decreased reflex and sensory findings, muscle atrophy, prescribed medication, weakness, and numbness.  

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's chronic lumbosacral strain with traumatic and DDD or peripheral neuropathy of the bilateral lower extremities that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate periods on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 
 
Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as DJD and arthritis, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Impaired Immune System and Spinal Fluid Leakage

Prior to the appeal periods, review of private and VA treatment records are silent for any complaints, diagnoses or treatment for disorders attributable to an impaired immune system or spinal fluid leakage.

In a February 2008 memorandum by the Veteran's previous representative, a request for entitlement to service connection for low immune system as possibly due to Agent Orange exposure was made on the Veteran's behalf.  In a June 2008 statement, the Veteran reported that spinal fluid is leaking from his spine due to his in-service back injury.  Service connection for these issues was denied by the RO in the April 2009 rating decision.

A review of the relevant evidence of record shows that the Veteran has not been diagnosed with a current disorder attributable to an impaired immune system or spinal fluid leakage at any time since the dates of claim in February 2008 and June 2008, respectively, or within close proximity thereto.  Such evidence includes additional private and VA treatment records, Social Security Administration (SSA) records, and an August 2011 VA medical opinion regarding spinal fluid leakage.     

The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not provided evidence showing such a disability.  See October 2004, March 2008, and January 2012 notice letters; April 2009 VA rating decision; March 2012 statement of the case; and July 2015 supplemental statements of the case.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefit is being claimed during the appeal period or within close proximity thereto.

The Board has considered the Veteran's reported history of symptomatology related to his immune system and spinal fluid throughout the appeal period.  See Layno, 6 Vet. App. at 470.  The Board finds, however, that the Veteran as a lay person is not competent to offer a current diagnosis attributable to a disorder for an impaired immune system and spinal fluid leakage. 

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for an impaired immune system and spinal fluid leakage.

Bilateral Pes Planus

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304.

The July 1963 entrance examination report shows examination of the Veteran's feet were abnormal with notation of pes planus, and the examining physician listed pes planus under the section for "summary of defects and diagnoses."   

As such, the Board finds that pes planus was noted at the time of the Veteran's examination, acceptance and enrollment for military service.  Next, the Board must determine whether the Veteran's preexisting bilateral pes planus was aggravated during service, with the burden of establishing that the pre-existing bilateral pes planus was aggravated resting with the Veteran.  

To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.  The Board notes that aggravation for purposes of entitlement to VA compensation benefits requires more than that a pre-existing disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); VAOPGCPREC 3-03; 69 Fed. Reg. 25,178 (2004).

Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

Review of the Veteran's service treatment records include a May 1966 orthopedic consultation report that noted the Veteran had bilateral pes planus, "no real foot complaints," and was given arch supports.  At the time of separation from service, the August 1966 examination report noted the Veteran's feet as normal. 

As such, review of the service treatment records, does not show a permanent worsening of the preexisting bilateral pes planus noted at the July 1963 service entrance examination.  Service treatment records are highly probative of the Veteran's physical condition during service, as they are the only contemporaneous record of his feet disability, but they should also be considered in light of the record as a whole. 

Following service and pursuant to the claim on appeal, review of VA treatment records show complaints of bilateral feet pain in the plantar areas in November 2011 (in Virtual VA); continued with problems in the plantar area of his feet in August 2012; continued pain in feet in November 2012, May 2013, March 2014, and April 2014; bilateral feet pain in May 2014; bilateral feet pain with assessment of callouses in July 2014; and chronic pain in bilateral feet in November 2014.  Review of private treatment records also show ongoing complaints of feet pain.

Nevertheless, none of this evidence addresses the fact that the physical evaluation at the time of service separation from service did not show a permanent worsening of the Veteran's feet from what was shown at enlistment.  In fact, his feet were marked as normal.

Pursuant to the February 2015 Board remand directives, the Veteran was afforded a VA examination for foot conditions including pes planus in April 22015.  The VA examiner affirmed the Veteran's current diagnoses include bilateral pes planus.  Following the examination and review of the claims file, the VA examiner provided the following opinion:

[The] Veteran had clear and unmistakable evidence of the preexisting medical condition.  There is evidence to indicate the Veteran continued to suffer from the disorder during service, which is typical of the condition.  However, the progression is not beyond normal progression for this disorder.  No evidence of permanent aggravation beyond normal progression identified.

The Board acknowledges that the Veteran reported in October 2007 and August 2010 statements and at the January 2011 DRO hearing  that during service he was given arch support to wear which created more problems.  In a September 2011 statement associated with a notice of disagreement, he also reported that "although arch supports were issued, [his] condition had worsened in severity."  More recently, at the February 2014 Board hearing, he testified that his feet started to hurt during service but more after separation from service.  

However, even accepting the Veteran's statements as to potential causes of his feet pain, given the showing of bilateral pes planus at enlistment, the Veteran has the burden of establishing his bilateral pes planus was aggravated by such potential causes during service.  At this point, the Veteran has not met this burden.

The Board generally finds that the Veteran is competent to provide statements regarding what comes to him through his senses, and the Board has considered the statements from the Veteran that his feet worsened during and since service.  See Layno, 6 Vet. App. at 469-70.  However, these current assertions, put forth after the Veteran separated from service, are contradicted by the clinical testing which was conducted at the time of separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Given this fact, the Board accords the Veteran's arguments limited probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In sum, the preponderance of the evidence establishes that the Veteran's pre-existing bilateral pes planus did not chronically worsen or increase in severity during his period of service.  The Board finds that the medical evidence, particularly the service separation examination report and April 2015 VA medical opinion, outweigh his assertions of worsening during service and any finding of aggravation during service.  Based on the foregoing, the Board finds the Veteran's bilateral pes planus, which existed prior to service, was not aggravated by service, and service connection is not warranted.  

Dupuytren's Contractures of the Hands and Left Acromioclavicular (shoulder) DJD

Review of the evidentiary record shows the Veteran has current diagnoses of bilateral hand and left shoulder disorders during the appeal period.  As noted in the record, the Veteran has been diagnosed with Dupuytren's contractures of the hands in a December 2010 VA examination for hand, thumb, and fingers, as well as shoulder pain, shoulder trauma, and arthritis of shoulder in an August 2011 VA DBQ examination for shoulder and arm conditions.  

Neither the Veteran nor review of the available service treatment records indicate an occurrence or diagnosis of a hand or left shoulder disorder during active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  

The Veteran has requested service connection for these disorders as secondary to spinal fluid leakage.  As decided above, service connection is not warranted for spinal fluid leakage, hence service connection for Dupuytren's contractures of the hands and left acromioclavicular DJD on a secondary basis to spinal fluid leakage are denied.

The Veteran has also requested service connection for Dupuytren's contractures of the hands and left acromioclavicular DJD as secondary to service-connected chronic lumbosacral strain with traumatic and DDD.

Following the December 2010 VA examination for hand, thumb, and fingers and review of the Veteran's claims file, the examiner opined, in part, that this current diagnosis is not secondary to the service-connected lumbar spine condition.  It was explained that there is nothing in the currently accepted orthopedic literature demonstrating that Dupuytren's contracture is related to/or caused by spinal conditions including seronegative arthropathies, degenerative changes, herniated discs or any other condition related to the lumbar spine.  There is no competent evidence to the contrary.

Pursuant to the February 2015 Board remand directives, the Veteran was afforded a VA DBQ examination for shoulder and arm conditions in April 2015.  Following the examination and review of the claims file, the VA examiner concluded that "[m]edical evidence is not sufficient to determine if the Veteran's left acromioclavicular [DJD] is proximately due to or aggravated by service connected chronic lumbosacral strain with traumatic and DDD."

When a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  As a result, the Board finds the April 2015 VA examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided for the Veteran's current diagnosis of Veteran's left acromioclavicular DJD, yet lacks probative value for this claim due to the absence of an etiological opinion. 

The Board has considered the Veteran's reported history of symptomatology related to his hands and left shoulder throughout the appeal period.  See Layno, 6 Vet. App. at 470.  The Board finds, however, that the Veteran as a lay person is not competent to offer an opinion as to the etiology of his diagnosed Dupuytren's contractures of the hands and left acromioclavicular DJD.  Rather, the most probative evidence concerning the nature of Dupuytren's contractures of the hands is provided by the December 2010 VA examiner who was using professional expertise to offer the medical findings presented.  

Based on the evidence of record, there is no probative and competent evidence that demonstrates these current disorders are caused by or aggravated by the result of the service-connected chronic lumbosacral strain with traumatic and DDD.  See 38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Right Plantar Fasciitis

Review of the evidentiary record shows the Veteran has a current diagnosis of right plantar fasciitis during the appeal period, as noted in the April 2015 VA DBQ examination for foot conditions.

At the outset, the Board notes the Veteran has requested service connection for this disorder as secondary to bilateral pes planus, as explained at the February 2014 Board hearing.  As decided above, service connection is not warranted for bilateral pes planus, hence service connection for right plantar fasciitis on a secondary basis to bilateral pes planus is denied.  So, the Board now considers whether service connection is warranted on a direct basis.

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id. 

Given the Veteran's combat status evidenced by receipt of the Combat Action Ribbon and military occupational specialty (MOS) as a deck cadet in the United States Navy, his assertion that the strain of going up and down ladders and trying to keep his balance in heavy seas is accepted and deemed consistent with active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, as discussed below, a current diagnosis of right plantar fasciitis was not demonstrated in or related to an in-service injury to the right foot.

Pursuant to the February 2015 Board remand directives, the Veteran was afforded a VA medical opinion to address whether there is a nexus between right plantar fasciitis and an in-service injury to the right foot.  Following the examination and review of the claims file, the VA examiner concluded that "[m]edical evidence submitted does not prove that a chronic foot condition resulted from an inservice injury or incidence.  A nexus cannot be established."  

As a result, the Board finds the April 2015 VA examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided for the Veteran's current diagnosis of Veteran's right plantar fasciitis, yet lacks probative value for this claim due to the absence of an etiological opinion.  See Jones, 23 Vet. App. at 389-90.

The Board has considered the Veteran's reported history of symptomatology related to his right foot disorder throughout the appeal period.  See Layno, 6 Vet. App. at 470.  The Board finds, however, that the Veteran as a lay person is not competent to offer an opinion as to the etiology of his diagnosed right plantar fasciitis.  Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to an in-service injury to the root foot.  See 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating for chronic lumbosacral strain with traumatic and DDD of 40 percent from August 8, 2011 to April 7, 2015 is granted, subject to the regulations governing the award of monetary benefits.

A rating for chronic lumbosacral strain with traumatic and DDD in excess of 20 percent prior to August 8, 2011 and in excess of 40 percent thereafter is denied.

A rating for peripheral neuropathy of the right lower extremity of 40 percent, but no higher, from August 8, 2011 to March 6, 2014 is granted, subject to the regulations governing the award of monetary benefits.

A rating for peripheral neuropathy of the right lower extremity in excess of 20 percent prior to August 8, 2011 and since March 7, 2014 is denied.

A rating for peripheral neuropathy left lower extremity of the of 40 percent, but no higher, from August 8, 2011 to March 6, 2014 is granted, subject to the regulations governing the award of monetary benefits.

A rating for peripheral neuropathy of the left lower extremity of 60 percent, but no higher, from March 7, 2014 to April 7, 2015 is granted, subject to the regulations governing the award of monetary benefits.

A rating for peripheral neuropathy of the left lower extremity in excess of 20 percent prior to August 8, 2011 and since April 8, 2015 is denied.

Service connection for impaired immune system, to include as due to herbicide exposure, is denied.

Service connection for spinal fluid leakage is denied.

Service connection for bilateral pes planus is denied.

Service connection for Dupuytren's contractures of the hands, to include as secondary to spinal fluid leakage or service-connected chronic lumbosacral strain with traumatic and DDD, is denied.

Service connection for left acromioclavicular (shoulder) DJD, to include as secondary to spinal fluid leakage or service-connected chronic lumbosacral strain with traumatic and DDD, is denied.

Service connection for right plantar fasciitis, to include as secondary to bilateral pes planus, is denied.


REMAND

In April 2009, the RO denied the issue of entitlement to a TDIU and the Veteran did not submit a timely notice of disagreement.  In the February 2015 Board remand, the issue of a TDIU was found to be raised as part of the increased rating claims on appeal.  

Review of record shows the February 2009 VA general medical examiner opined that the Veteran has no problems of a general medical nature that would render the Veteran unemployable, having previously worked as a teacher and more recently doing sales in advertising.  The February 2009 VA examiner for the spine reported the problems with the lumbar spine would render the Veteran unemployable.  The March 2014 private DBQ examiner noted the Veteran's lumbar spine disability impacts ability to work without any explanation.  The April 2015 VA DBQ examiner for back conditions reported the Veteran's lumbar spine disability impacts ability to work due to instability of gait and limited range of motion/mobility due to back pain/spasms.  Most recently, after issuance of the July 2015 supplemental statement of the case and the case being returned to the Board for further appellate review, the Veteran submitted in September 2015 a completed VA Form 21-8940 and 21-526EZ, with additional evidence, requesting entitlement to a TDIU based on his service-connected PTSD.

In light of the decisions for higher staged ratings for the service-connected chronic lumbosacral strain with traumatic and DDD and peripheral neuropathy of the bilateral lower extremities, the assignment of disability ratings and effective dates for these disabilities may impact the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, since remand development for the issue of entitlement to a TDIU may impact the issue of entitlement to SMC based on the need for aid and attendance or at the housebound rate, the latter issue is inextricably intertwined and must also be remanded.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should conduct any further development needed for the issues of entitlement to a TDIU and SMC based on the need for aid and attendance.  The AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as deemed necessary.

2.  Once the additional disability ratings and effective dates have been assigned for the service-connected chronic lumbosacral strain with traumatic and DDD and peripheral neuropathy of the bilateral lower extremities, the AOJ should readjudicate the issue of a TDIU to determine whether (a) it is warranted on a schedular basis (38 C.F.R. § 4.16(a)) at any time since the date of claim in November 2009 or (b) it should be referred to the Director, Compensation Service for consideration of the assignment of an extra-schedular rating (38 C.F.R. § 4.16(b)).

3.  The issue of SMC based on the need for aid and attendance should also be readjudicated by the AOJ on the basis of additional evidence.  

4.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


